Citation Nr: 0812630	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active service from March 1952 to September 
1955.  He died in May 1997.  The appellant is the veteran's 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2007.  
A transcript of the hearing is associated with the 
appellant's claims folder.


REMAND

The appellant has contended that the veteran's exposure to 
asbestos during service significantly contributed to his 
death.  The veteran's personnel records show that he served 
onboard the USS Midway from June 1952 to August 1952 as well 
as the USS Rook from September 1954 to August 1955.  The 
appellant testified that the veteran's military occupational 
specialty involved working in the laundry room of the ships.      

The certificate of death indicates that the immediate cause 
of death in May 1997 was cardiopulmonary arrest, which was 
due to or as a consequence of chronic interstitial lung 
disease.  Another significant condition listed as 
contributing to death was diabetes mellitus.

An August 2005 statement from Dr. Klass, notes that the 
veteran had been under his care for many years until his 
expiration in 1997.  He stated that the veteran had pleural 
calcifications and pulmonary fibrosis, which he presumed were 
due to asbestosis.  He concluded that the veteran ultimately 
died of lung disease.  Though Dr. Klass did not specifically 
conclude that asbestos exposure caused or contributed to the 
veteran's death, he certainly implied that it did.  In light 
of this implication, the fact that the veteran served in the 
Navy onboard various Navy vessels, and that the veteran's 
death certificate lists chronic interstitial lung disease as 
an immediate cause of the veteran's death, the Board 
concludes that a VA medical opinion concerning the cause of 
the veteran's death should be obtained.

Additionally, no attempt has been made to obtain records of 
the veteran's medical treatment from Dr. Klass, who 
specifically indicated that he had treated the veteran for 
many years.  This should be done before the VA medical 
opinion is obtained.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all records of the veteran's medical 
treatment by Dr. Klass and any other 
outstanding pertinent evidence 
identified by the appellant.  

2.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform 
the appellant and her representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should 
arrange for the claims folder to be 
reviewed by a qualified physician, who 
should be requested to provide an 
opinion as to whether there is a 50 
percent or greater probability that the 
veteran's exposure to asbestos during 
service played a material causal role in 
the veteran's death, to include whether 
it caused or chronically worsened one or 
more of the certified causes of death.

The rationale for the opinion should 
also be provided.
If no opinion can be rendered, without 
resorting to pure speculation, the 
physician should explain why this is not 
possible.

4.  Thereafter, the RO or the AMC should 
review the claims file and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



